Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
The Examiner acknowledges the amendments made in claim 15 to address the 112(b) indefiniteness rejection. The amendments correctly address the issue and therefore withdrawn. The remarks regarding the 102(a)(1) rejection are persuasive and therefore withdrawn. The only rejection left is the Double Patenting rejection which has been overcome by the filing of Terminal Disclaimer on 04/26/2022. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a method comprising: receiving an encoding parameter for a first content stream with a first bandwidth priority, wherein the encoding parameter indicates a change in a level of complexity to encode the first content stream; receiving, based on the change in the level of complexity and an allocation of bandwidth within a first modulated content stream comprising the first content stream and a second content stream, a third content stream for a second bandwidth priority; and generating a second modulated content stream comprising the first content stream and the third content stream.
This application is a continuation of a previously filed application No. 14/285,131 (Now Patent 10,735,719 B2). The Applicant has filed a Terminal Disclaimer (TD) on 04/26/2022 in response to the Examiner’s proposal on 04/26/2022 to file Terminal Disclosure. The Terminal Disclaimer has been approved as of 04/26/2022. As a result, independent claim 1 stands allowable. For the same reason as mentioned above, the independent claim 8, which is another method claim of the corresponding method claim 1, and independent claim 15, which is another method claim of the corresponding method claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485